 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     JERMAINE R. SEAGEARS, et al.,                     )
 4                                                     )
                           Plaintiffs,                 )        Case No.: 2:19-cv-01161-GMN-DJA
 5
            vs.                                        )
 6                                                     )                      ORDER
     JACQUEZ C. LINDSEY d/b/a CLUTCH                   )
 7   GAME GEAR,                                        )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Daniel J. Albregts, (ECF No. 14), which recommends that the Motion for
13   Default Judgment, (ECF No. 10), filed by Plaintiffs Jermaine R. Seagears and Work or Don’t
14   Eat, LLC (“Plaintiffs”) be granted in part and denied in part. The R&R recommends that
15   default be entered against Defendant, but that the Court should not award Plaintiffs the total
16   amount of attorney fees they request.
17          A party may file specific written objections to the findings and recommendations of a
18   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
19   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
20   determination of those portions to which objections are made. Id. The Court may accept, reject,
21   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
22   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
23   not required to conduct “any review at all . . . of any issue that is not the subject of an
24   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
25   that a district court is not required to review a magistrate judge’s report and recommendation


                                                  Page 1 of 3
 1   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 2   1122 (9th Cir. 2003).
 3         Here, no objections were filed, and the deadline to do so, January 29, 2020, has passed.
 4   (Min. Order, ECF No. 14).
 5         Accordingly,
 6         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 14), is
 7   ACCEPTED AND ADOPTED in full.
 8         IT IS FURTHER ORDERED that Plaintiffs’ Motion for Default Judgment, (ECF No.
 9   10), is GRANTED in part and DENIED in part.
10         IT IS FURTHER ORDERED that:
11         a) Defendant shall immediately cease selling any products in his possession bearing the
12             name or trademark of Work or Don’t Eat;
13         b) Defendant shall destroy all apparel products currently in his possession bearing the
14             trade name or trademark of Work or Don’t Eat;
15         c) Defendant shall immediately cease all production of apparel products bearing the
16             name or trademark of Work or Don’t Eat;
17         d) Defendant shall immediately cease stating to any person verbally or in writing that he
18             is in any way connected to or works with Work or Don’t Eat;
19         e) Within thirty (30) days of the Plaintiffs serving a copy of this Order upon Defendant,
20             he must present records to Plaintiffs’ counsel, located at 4270 S. Decatur Blvd., Suite
21             A-9, Las Vegas, NV 89103, including all bank account records, sales records,
22             ledgers, and receipts of sales either in-person or online of all items bearing the Work
23             or Don’t Eat name or trademark, in order to permit an accounting to occur to
24             determine monetary amounts owed to Plaintiffs by Defendant;
25         f) At the same time Defendant produces the documents in the preceding paragraph to


                                                Page 2 of 3
 1             Plaintiffs’ counsel, he must produce a report under 15 U.S.C. § 1116(a) explaining
 2             what he has done to comply with this Order of the Court;
 3         g) Within sixty (60) days of Defendant providing the documents required in Paragraph
 4             5 directly above, Plaintiffs may submit a Motion to Amend the Judgment entered
 5             today in order to obtain additional monetary relief for Defendant’s infringement.
 6             The Plaintiffs may also move at that time for the added attorney’s fees and costs
 7             incurred through service of this Order and enforcement thereof.
 8         IT IS FURTHER ORDERED that the Court awards Plaintiffs an award of attorney
 9   fees and costs against Defendant in the sum of $15,993.85.
10         The Clerk of Court shall close the case and enter judgment accordingly.
11                     31 day of January, 2020.
           DATED this _____
12
13                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
14                                               United States District Court
15
16
17
18
19
20
21
22
23
24
25


                                               Page 3 of 3
